     Case 2:20-cv-01563-FMO-JC Document 15 Filed 04/20/20 Page 1 of 4 Page ID #:505



1

2

3

4

5

6
                                        UNITED STATES DISTRICT COURT
7
                                   CENTRAL DISTRICT OF CALIFORNIA
8

9
      SUMMER JOY LAKE, et al.,                    )   Case No. CV 19-9334 FMO (JCx)
10                                                )   Case No. CV 20-1563 FMO (JCx)
                           Plaintiffs,            )
11                                                )
                    v.                            )   ORDER RE: CONSOLIDATION and CASE
12                                                )   MANAGEMENT DEADLINES
      WELLS FARGO BANK, N.A., et al.,             )
13                                                )
                           Defendants.            )
14                                                )
                                                  )
15                                                )
       JEANNIE KIM                                )
16                                                )
                           Plaintiff,             )
17                  v.                            )
                                                  )
18    WELLS FARGO BANK, N.A., et al.,             )
                                                  )
19                         Defendants.            )
                                                  )
20

21           Having reviewed defendant Wells Fargo Bank, N.A.’s Response[s] to Court’s Order Re:

22    Consolidation of Actions and Clear Recon Corp’s Memorandum Re Consolidation,1 IT IS

23    ORDERED THAT:

24           1. Summer Joy Lake, et al. v. Wells Fargo Bank, N.A., et al., CV 19-9334 (“Case No. 19-

25    9334 FMO (JCx)”) and Jeannie Kim v. Wells Fargo Bank N.A., CV 20-1563 (“Case No. CV 20-

26

27
        1
         Plaintiffs did not file a response to the Court’s Order re: Consolidation. (See Dkt. 71, Court’s
28    Order of March 16, 2020; see, generally, Dkt.).
     Case 2:20-cv-01563-FMO-JC Document 15 Filed 04/20/20 Page 2 of 4 Page ID #:506



1     1563 FMO (JCx)”) are consolidated. The Clerk shall consolidate these actions such that the

2     earlier filed action, Case No 19-9334 FMO (JCx) is the lead case. All future filings shall be filed

3     in Case. No. 19-9334 FMO (JCx) until further notice from the court.              The Clerk shall

4     administratively close Case No. CV 20-1563 FMO (JCx).

5            2. Plaintiffs shall file a “Consolidated Amended Complaint” no later than May 20, 2020.

6     Plaintiffs are informed that the court cannot refer to a prior pleading in order to make their

7     Consolidated Amended Complaint complete. Local Rule 15-2 requires that an amended pleading

8     be complete in and of itself without reference to any prior pleading. This is because, as a general

9     rule, an amended pleading supersedes the original pleading. See Ramirez v. Cnty. of San

10    Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015) (“It is well-established in our circuit that an

11    amended complaint supersedes the original, the latter being treated thereafter as non-existent.

12    In other words, the original pleading no longer performs any function[.]’”) (citations and internal

13    quotation marks omitted). Plaintiffs shall not add new parties or causes of action.

14           3. Plaintiffs are cautioned that failure to file a Consolidated Amended Complaint by the May

15    20, 2020, deadline shall result in the actions being dismissed for failure to prosecute and/or to

16    comply with a court order. See Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626,

17    629-30, 82 S.Ct. 1386, 1388 (1962)

18           4. Defendants shall file their Answers to the Consolidated Amended Complaint or a motion

19    pursuant to Fed. R. Civ. P. 12 no later than June 3, 2020.

20           5. In the event defendants wish to file a motion to dismiss, the parties are excused from

21    the meet and confer requirement for purposes of such motion.

22           6. All fact and expert discovery shall be completed no later than October 9, 2020.

23           7. The parties must serve their Initial Expert Witness Disclosures no later than August 10,

24    2020. Rebuttal Expert Witness Disclosures shall be served no later than September 9, 2020.

25    The parties should commence expert discovery shortly after the initial designation of experts,

26    because Local Rules 7-3 and 37-1 require ample time to meet and confer as well as brief the

27    matters, and because the final pretrial conference and trial dates will not be continued merely

28    because expert discovery is still underway.

                                                      2
     Case 2:20-cv-01563-FMO-JC Document 15 Filed 04/20/20 Page 3 of 4 Page ID #:507



1            8. The parties shall complete their settlement conference before the assigned magistrate

2     judge (“settlement officer”) no later than October 9, 2020. Counsel for the represented party shall

3     contact the settlement officer with enough time so that the settlement conference date is early

4     enough to comply with the settlement completion deadline imposed by this court. After obtaining

5     available dates from the settlement officer, counsel for the parties shall confer and select one of

6     the proposed dates. Counsel for the represented party shall then advise the settlement officer of

7     the settlement conference date selected by parties. If the case settles, counsel shall file a Notice

8     of Settlement no later than 24 hours after the case is settled, stating when they expect to file their

9     dismissal papers. Otherwise, the parties must, no later than 48 hours after the settlement

10    conference is completed, file a Status Report Re: Settlement. The Status Report shall not

11    disclose the parties’ settlement positions, i.e., the terms of any offers or demands. The Status

12    Report shall describe the efforts made by the parties to resolve the dispute informally, i.e., the

13    occasions and dates when the parties participated in mediation or settlement conferences. The

14    Status Report shall also include the name of the settlement officer who assisted the parties with

15    their settlement conference.

16           9. All discovery motions shall be filed and served on or before October 9, 2020. Any

17    motion for summary judgment or other potentially dispositive motion shall be filed no later than

18    November 9, 2020. Each party is allowed one motion for summary judgment.

19           10. The parties shall file their motions in limine no later than January 22, 2021. Any

20    opposition shall be filed no later than February 2, 2021. Any reply must be filed no later than

21    February 12, 2021.

22           11. The parties shall file memoranda of contentions of fact and law; witness lists; and the

23    Pretrial Exhibit Stipulation no later than February 5, 2021.

24           12. The parties shall lodge their proposed Pretrial Conference Order and file the Joint Jury

25    Instructions; Disputed Jury Instructions; a joint proposed verdict form; a joint statement of the

26    case; proposed additional voir dire questions, if desired; and reply memoranda to motions in limine

27    no later than February 12, 2021.

28

                                                        3
     Case 2:20-cv-01563-FMO-JC Document 15 Filed 04/20/20 Page 4 of 4 Page ID #:508



1            The parties shall also send copies of the proposed Pretrial Conference Order; Joint Jury

2     Instructions; Disputed Jury Instructions; the joint proposed verdict form; the joint statement of the

3     case; and any proposed additional voir dire questions, to the chambers e-mail address

4     (fmo_chambers@cacd.uscourts.gov) in WordPerfect (the court’s preference) or Word format.

5            13. The final pretrial conference and hearing on motions in limine is scheduled for Friday,

6     February 26, 2021, at 10:00 a.m.

7            14. The trial is scheduled to begin on Tuesday, March 16, 2021, at 9:00 a.m.

8            15. The requirements set forth in the Scheduling and Case Management Order Re: Jury

9     Trial (Dkt. 53) shall remain in effect.

10           16. All pending motions in Case No. 19-9334 FMO (JCx) and Case No. 20-1563 FMO

11    (JCx) are denied as moot.

12    Dated this 20th day of April, 2020.

13                                                                          /s/
                                                                    Fernando M. Olguin
14                                                             United States District Judge

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       4
